Name: Commission Regulation (EEC) No 130/85 of 17 January 1985 correcting Regulation (EEC) No 80/85 amending Regulation (EEC) No 2742/82 on protective measures applicable to imports of dried grapes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 15/44 Official Journal of the European Communities 18 . 1 . 85 COMMISSION REGULATION (EEC) No 130/85 of 17 January 1985 correcting Regulation (EEC) No 80/85 amending Regulation (EEC) No 2742/82 on protective measures applicable to imports of dried grapes Whereas verification has shown the existence of an error in the text of the said Regulation ; whereas it is therefore necessary that the Regulation in question be corrected, HAS ADOPTED. THIS REGULATION THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegeta ­ bles ('), as last amended by Regulation (EEC) No 988/84 (2), and in particular Article 14 (2) thereof, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy (3), as last amended by Regulation (EEC) No 2543/73 (4), and in particular Article 3 thereof, Whereas Commission Regulation (EEC) No 80/85 (*) amended Regulation (EEC) No 2742/82 (6) on protec ­ tive measures applicable to imports of dried grapes ; Article 1 In Article 2 (3) of Regulation (EEC) No 80/85, ' 14 January 1985' is hereby replaced by ' 14 April 1985'. Article 2 This Regulation shall enter into force on 18 January 1985. It shall apply with effect from 14 January 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 January 1985 . For the Commission Frans ANDRIESSEN Member of the Commission (') OJ No L 73, 21 . 3 . 1977, p. 1 . (2) OJ No L 103, 16 . 4. 1984, p. 11 . (3) OJ No 106, 30 . 10 . 1962, p. 2553/62. 0 OJ No L 263, 19 . 9 . 1973, p. 1 . 0 OJ No L 11 , 12. 1 . 1985, p . 6 . (6) OJ No L 290, 14. 10 . 1982, p . 28 .